2018 IL App (5th) 140223
            NOTICE
 Decision filed 02/15/18. The
 text of this decision may be              NO. 5-14-0223
 changed or corrected prior to
 the filing of a Peti ion for
 Rehearing or the disposition of
                                               IN THE
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Lawrence County.
                                                )
v.                                              )     No. 11-CF-119
                                                )
CHAD B. HAYES,                                  )     Honorable
                                                )     Mark L. Shaner,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

       JUSTICE CHAPMAN delivered the judgment of the court, with opinion.
       Presiding Justice Barberis and Justice Goldenhersh concurred in the judgment and
opinion.

                                          OPINION

¶1       The event underlying this appeal is the tragic death of a seven-year-old boy. The

defendant, Chad B. Hayes, struck the boy with his vehicle when the boy rode his bicycle in front

of the defendant’s vehicle. An officer investigating the accident requested that another officer

drive the defendant to the hospital to provide blood and urine samples for drug testing. The test

indicated the presence of drugs, and the defendant was charged with aggravated driving under

the influence (DUI) (625 ILCS 5/11-501(d)(1)(F) (West 2010)). The defendant appeals his

conviction on this charge, arguing that (1) he did not actually consent to the tests, (2) he did not

impliedly consent to the tests under section 11-501.6(a) of the Illinois Vehicle Code (id. § 11-

501.6(a)), (3) the test was not supported by probable cause or any exigent circumstances that


                                                 1

would justify failure to seek a warrant, (4) he was not proven guilty beyond a reasonable doubt,

and (5) he did not knowingly waive his right to a jury trial. We reverse.

¶2     On July 25, 2011, the defendant was driving home from the store with two of his

children. According to the defendant’s statement to police, one of the children attempted to hand

the defendant a piece of candy to unwrap for him. The defendant looked back to talk to the child.

As he did, his vehicle struck seven-year-old David Kirby. The defendant did not see David

beforehand. According to a statement given to police by Pamela Clem, who witnessed the

accident, David rode his bicycle between two parked cars onto the roadway and into the path of

the defendant’s van. Clem did not believe that the defendant could have done anything to avoid

the accident.

¶3     The accident took place near city hall in Sumner, Illinois. The defendant ran into city hall

asking for help. Brent Parrott, a volunteer firefighter who was there that day, administered CPR

to David. Several police officers responded to the accident, including Lawrence County Deputy

Danny Ash, Illinois State Police Trooper Brooks Thomann, and Bridgeport Police Chief Scott

Murray. Deputy Ash asked Chief Murray to transport the defendant to Lawrence County

Memorial Hospital to provide blood and urine samples for drug screening. Chief Murray drove

the defendant to the hospital. Deputy Ash arrived after the samples were taken and drove the

defendant back to the police station. The results of initial tests performed by the hospital’s lab

were faxed to Deputy Ash later that afternoon. The tests revealed the presence of THC and

amphetamine. After receiving these results, Deputy Ash placed the defendant under arrest for

DUI.

¶4     The following day, July 26, 2011, Deputy Ash completed a police report. In it, he noted

that testing of the samples by the hospital’s lab indicated the presence of THC and amphetamine

in the defendant’s system, and he stated that “Chad Hayes was soon after placed under arrest.” In
                                                 2

addition, Deputy Ash indicated that the defendant could be charged with endangering the health

or life of a child (720 ILCS 5/12-21.6(a) (West 2010)), aggravated DUI (625 ILCS 5/11-

501(d)(1)(F) (West 2010)), failure to exercise due care (id. § 11-1003.1), and failure to reduce

speed to avoid an accident (id. § 11-601(a)).

¶5     At some point between July 25 and July 27, an assistant state’s attorney discussed the

matter with Deputy Ash. She told him that she was concerned about the fact that Chief Murray

did not read the defendant the warning to motorists before the blood and urine samples were

taken. See id. § 11-501.6(c). She also expressed concern about the fact that no traffic citation had

been issued to the defendant. Due to these concerns, Deputy Ash asked the defendant to submit

to a second drug test on July 27. The samples drawn on both dates were submitted to the Illinois

State Police crime lab in Springfield. Testing of the blood drawn on July 25 indicated the

presence of less than 50 ug/L of methamphetamine. The blood sample tested negative for any

other substances. Testing of the urine sample collected on that date, however, indicated the

presence of methamphetamine, amphetamine, THC, and naproxen. Both the blood and urine

samples collected on July 27 tested negative for the presence of any drugs.

¶6     Deputy Ash also issued two traffic citations to the defendant for failing to exercise due

care (id. § 11-1003.1) and failing to reduce speed to avoid an accident (id. § 11-601(a)). Both

citations were dated July 27, 2011. On July 28, the defendant was charged with aggravated DUI

(id. § 11-501(d)(1)(F)).

¶7     On July 23, 2012, the defendant filed a motion in limine seeking to exclude the results of

the July 25, 2011, blood and urine tests. He filed amended motions on September 7 and

September 11, 2012. He argued that (1) Deputy Ash lacked probable cause to require the

defendant to submit to drug testing and (2) statutory requirements for the admission of test

results were not satisfied. The matter came for a hearing on October 31, 2012.
                                                 3

¶8     The first witness to testify was Trooper Brooks Thomann of the Illinois State Police. He

explained that the state police were asked to assist in the investigation because they have more

experience and expertise than local police departments in handling crash investigations. Trooper

Thomann noted that he is not an accident reconstruction specialist, and his involvement in the

investigation was limited. He testified that upon arriving at the scene, he spoke with Deputy Ash,

who advised him of the statement given to him by Pamela Clem describing the accident. Trooper

Thomann took measurements at the scene of the accident, and determined that the defendant’s

vehicle dragged David Kirby on his bicycle 47 feet before coming to a stop. Trooper Thomann

testified that he then proceeded to interview the defendant. The defendant told Trooper Thomann

the same thing he told Deputy Ash. Trooper Thomann asked the defendant what speed he was

driving, and the defendant indicated that he did not know. Trooper Thomann saw no indication

that the defendant was speeding.

¶9     Trooper Thomann testified that he had both training and experience in recognizing the

signs of intoxication or influence of drugs in motorists. He did not notice anything about the

defendant’s demeanor or appearance that would lead him to believe that the defendant was

intoxicated or under the influence. He did not detect the odor of alcohol or drugs, and he noted

that the defendant did not slur his speech. Asked what his conclusion was as to the cause of the

accident, Trooper Thomann replied, “as far as I could see, the child had just ridden out into the

street. And when he came around that vehicle, shot out in the middle of the street, and then Mr.

Hayes struck him.” Trooper Thomann testified that he did not issue any traffic citation to the

defendant, explaining, “There was no violation, as far as Mr. Hayes.”

¶ 10   The next witness to testify was Chief Scott Murray. Chief Murray did not actively

participate in the investigation. He explained that because Sumner and Bridgeport have small

police departments, the officers from the two departments help each other as needed. Chief
                                                4

Murray indicated that he was the first officer to arrive at the scene. He directed traffic around the

accident scene while Brent Parrott and the medics were attempting to administer CPR to the

young child that was struck.

¶ 11    Chief Murray testified that Deputy Ash asked him to transport the defendant to Lawrence

County Memorial Hospital for drug testing. Chief Murray did so. He testified that he did not

know whether Deputy Ash had placed the defendant under arrest prior to this time. He further

testified that during the 10-minute ride to the hospital, the defendant was not handcuffed. At the

hospital, Chief Murray accompanied the defendant to the restroom while he provided a urine

sample and remained with him while his blood was drawn. Chief Murray testified that he waited

with the defendant until Deputy Ash arrived to transport him from the hospital. Chief Murray

handed Deputy Ash the DUI kit completed by hospital staff and then left. He assumed that

Deputy Ash transported the defendant back to the police station, but he left the hospital before

they did.

¶ 12    Chief Murray acknowledged that he did not give the defendant the warning to motorists

required by section 11-501.6(c) of the Illinois Vehicle Code (625 ILCS 5/11-501.6(c) (West

2010)). 1 He explained that the reason he did not do so was that it was not his investigation. He

testified that he did not personally place the defendant under arrest at any time, and he did not

issue the defendant any traffic citations.

¶ 13    The last witness to testify was Deputy Ash. He testified that he called for a tow truck “to

have it on standby.” He explained that the vehicle “would be stored until the investigation of the


        1
          The statute provides that the warning “shall” be given. The officer is required to warn the
motorist that if he refuses to submit to testing or if the tests indicate the presence of alcohol or illegal
drugs, his license may be suspended. This case involves a prosecution for aggravated DUI, not the
suspension of the defendant’s license. 625 ILCS 5/11-501.6(c) (West 2010). In light of our conclusion
that the testing violated the fourth amendment, we need not consider what, if any, impact Chief Murray’s
failure to provide the warning would have on the admissibility of the test results.
                                                     5

accident was complete.” Deputy Ash testified that he then spoke with the defendant, who told

him that when he looked back at a child who asked for help unwrapping a piece of candy, the

little boy on the bicycle rode out in front of his vehicle.

¶ 14    Deputy Ash was then asked about his decision to have the defendant transported to the

hospital for drug testing. Defense counsel asked him on what basis he made that decision.

Deputy Ash responded, “He was involved in a personal injury accident. He was the driver of a

vehicle involved in a personal injury accident.” Deputy Ash then testified that “consent is

implied whenever you receive a driver’s license to obey all the rules in the [Illinois Vehicle

Code].”

¶ 15    Deputy Ash acknowledged that providing a motorist with the warning to motorists prior

to drug testing is standard operating procedure. See id. He further acknowledged that this

procedure was not followed in this case.

¶ 16    Deputy Ash testified about the timing of the defendant’s arrest for DUI and the issuance

of the two traffic citations. He noted that he believed the statute governing implied consent to

drug testing required only the issuance of a traffic citation, rather than an arrest. He conceded

that the defendant was not under arrest at the time he was transported to the hospital for testing,

testifying that he arrested the defendant on the charge only after receiving the initial test results

from the hospital’s lab.

¶ 17    Defense counsel asked Deputy Ash whether he had issued traffic citations to the

defendant prior to directing him to be taken to the hospital for drug testing. In response, Deputy

Ash stated that the defendant had not been handed a citation prior to this point. He

acknowledged that he did not give the citations to the defendant until July 27, two days after the

initial tests, but he testified that the citations were written earlier. He testified that he wrote them

at some point while he was filling out all the paperwork relevant to the investigation. Deputy
                                                   6

Ash acknowledged that his police report, a component of this “paperwork,” was dated July 26,

2011. He stated, “I couldn’t really tell you exactly the order all that paperwork was completed.”

¶ 18   The following exchange then took place between defense counsel and Deputy Ash:

               “Q. What date *** did you write the tickets?

               A. The tickets would have been written on the day of this report when all this

       other stuff was done.

               Q. Are you sure they weren’t written on July 26?

               A. Yeah, I’m sure. He was—this was the date he was held on these charges, and

       they are all listed on the back of the report.”

At this point the court interrupted and asked, “So what date—what date are you saying they were

written?” Deputy Ash replied, “The 25th.” He acknowledged, however, that the date appearing

on both citations was July 27. Later, on cross-examination, Deputy Ash admitted that he issued

the tickets on that date, stating, “I was wrong in the date of the 25th.”

¶ 19   Asked to explain why he took the unusual step of ordering a second drug test, Deputy

Ash explained that someone from the state’s attorney’s office informed him that the initial test

might not be valid because the defendant was not given the warning to motorists and because he

was not given any traffic citations prior to the tests. He testified that the second test was intended

to remedy this flaw. Deputy Ash first testified that both tests indicated the presence of drugs.

After looking at the reports from the police crime lab, however, he admitted that the second test

came back negative for the presence of drugs.

¶ 20   Finally, on cross-examination, Deputy Ash testified that he was familiar with the

defendant due to the defendant’s prior contact with other officers and other police departments.

He noted that the defendant had some marijuana and methamphetamine offenses, as well as


                                                  7

traffic offenses, a DUI conviction, driving with his license suspended, “and things like that.” The

presentence investigation report prepared in this case indicates that in Lawrence County, the

defendant had three prior charges for possession of marijuana and two prior charges for

possession of drug paraphernalia between 2005 and 2011, a 2010 traffic citation for driving with

an expired registration, and a 2000 citation for operating an uninsured vehicle. The report also

showed four Wabash County charges for driving with a revoked or suspended license, all of

which occurred between November 2000 and October 2001, and a 2000 charge for possession of

drug paraphernalia. The report did not include any prior DUI charges.

¶ 21   The parties submitted written arguments to the court after the hearing. On August 27,

2013, the court announced its ruling from the bench, denying the defendant’s motions to exclude

the evidence. The court first made express findings of fact. It found that none of the investigating

officers noticed anything unusual about the defendant’s demeanor, but that Deputy Ash was

aware that the defendant had prior drug offenses “as well as a DUI.” The court further found that

Deputy Ash believed that the Illinois Vehicle Code authorized the drug testing of any driver

involved in an injury accident. The court also found that the defendant was not under arrest at the

time he was transported to the hospital for testing. The court found that there was no evidence

that the defendant either objected to the testing or gave verbal consent to the testing. However,

the court concluded that the testing was consensual. In explaining its rationale, the court noted

that the defendant was on probation at the time and was subject to random drug testing as a

condition of probation. The court stated, “I think the defendant, knowing he was on probation

and subject to random testing, consented to the blood and urine draw.” Because the court found

the test to be consensual, it did not address the parties’ arguments concerning probable cause,

exigent circumstances, or implied consent.


                                                 8

¶ 22   The defendant filed a motion to reconsider this ruling, arguing that no evidence was

presented that the defendant was even asked to consent to the test. In response, the State argued

that consent need not be verbal. The State also urged the court to consider the alternative grounds

for denying the defendant’s motion which the court did not previously address.

¶ 23   On January 28, 2014, the court entered a written order ruling on the defendant’s motion

to reconsider. The court reversed its finding regarding consent, explaining that “the State failed

to prove the defendant did anything more than merely or silently acquiesce.” However, the court

found that the tests were supported by probable cause. It reasoned that Deputy Ash’s knowledge

that the defendant had a history of drug charges and a prior DUI coupled with the defendant’s

admitted lack of attention to the road gave Deputy Ash probable cause to believe the defendant

may have been under the influence of drugs.

¶ 24   On February 13, 2014, the defendant filed another motion to reconsider, calling to the

court’s attention the fact that the presentence investigation showed that the defendant did not

have any prior DUI charges and that Pamela Clem’s statement to police showed that the

defendant was not driving erratically at the time the accident occurred. At a hearing, the State

argued that the body of the young child was sufficient to show probable cause. The court found

probable cause to support the tests. In explaining its ruling, the court noted that Deputy Ash

might reasonably have decided that he did not believe the defendant’s version of events and that

Deputy Ash might reasonably have concluded that the presence of drugs may have been a

contributing factor to the defendant’s inattentiveness.

¶ 25   On February 27, 2014, the matter proceeded to a stipulated bench trial, at which the court

found the defendant guilty. The defendant subsequently filed a motion for a new trial, which the

court denied. The court sentenced the defendant to 54 months in prison. This appeal followed.


                                                 9

¶ 26   The question before us is whether the results of the drug tests performed on July 25

should have been excluded because they were obtained in violation of the fourth amendment to

the United States Constitution. The fourth amendment guarantees the right to be free from

“unreasonable searches and seizures.” U.S. Const., amend. IV. The Illinois Constitution provides

this same protection. People v. Kratovil, 351 Ill. App. 3d 1023, 1030 (2004) (citing Ill. Const.

1970, art. I, § 6). The compulsory testing of a defendant’s blood or other bodily fluids is a search

within the meaning of the fourth amendment. Missouri v. McNeely, 569 U.S. 141, 148 (2013);

Schmerber v. California, 384 U.S. 757, 767 (1966). Indeed, it is a particularly intrusive type of

search. McNeely, 569 U.S. at 148 (explaining that “[s]uch an invasion of bodily integrity

implicates an individual’s ‛most personal and deep-rooted expectations of privacy’ ” (quoting

Winston v. Lee, 470 U.S. 753, 760 (1985))).

¶ 27   To be reasonable under the fourth amendment, a search must ordinarily be conducted

pursuant to a warrant supported by probable cause. There are, however, “a few specifically

established and well-delineated exceptions” to the requirement of a warrant. Katz v. United

States, 389 U.S. 347, 357 (1967). Two of these recognized exceptions were addressed by the trial

court in this case. Under one exception, a warrantless search is reasonable—and therefore

permissible—if exigent circumstances exist that create a compelling need for officers to conduct

the search before there is time to obtain a warrant. McNeely, 569 U.S. at 148-49. The existence

of such exigent circumstances must be determined on a case-by-case basis in light of the totality

of circumstances. Id. at 149. In DUI cases, the natural dissipation of alcohol or other substances

in the blood stream often supports a finding of exigent circumstances. Id. at 156. However, the

United States Supreme Court held in McNeely that this does not create a per se exigency

applicable in all DUI cases. Id. at 144. A warrantless search based on exigent circumstances must

also be supported by probable cause. People v. Ferral, 397 Ill. App. 3d 697, 706 (2009).
                                                10 

¶ 28    Another recognized exception to the warrant requirement is voluntary consent to a

search. People v. Anthony, 198 Ill. 2d 194, 202 (2001); Kratovil, 351 Ill. App. 3d at 1030.

Consent to a search is the waiver of a constitutional right. Kratovil, 351 Ill. App. 3d at 1030. The

validity of a warrantless search based on consent thus “depends on the voluntariness of the

consent.” Anthony, 198 Ill. 2d at 202. Whether consent is voluntary is a question of fact that must

be determined by evaluating the totality of the circumstances. The State has the burden of

proving that the defendant’s consent to the search “was truly voluntary.” Id.

¶ 29    In reviewing a trial court’s ruling on a motion to suppress evidence, we will not reverse

the trial court’s findings of historical fact unless those findings are against the manifest weight of

the evidence. Kratovil, 351 Ill. App. 3d at 1029-30. However, “we review de novo the ultimate

question of whether the evidence should be suppressed.” Id. at 1030.

¶ 30    Here, the court found that the defendant did not consent to the blood and urine tests.

However, the court found that the tests were justified by the existence of exigent circumstances

plus probable cause. On appeal, the State does not argue that Deputy Ash had probable cause to

order the tests. Instead, the State asks us to affirm the trial court’s ruling on the alternative basis

that the ordering the tests without a warrant was reasonable because of the defendant’s actual or

implied consent. See People v. Ringland, 2015 IL App (3d) 130523, ¶ 33 (noting that an

appellate court may affirm a trial court’s ruling on any basis appearing in the record, even if it

was not the basis relied upon by the trial court, and even if the trial court’s reasoning was not

correct).

¶ 31    The defendant correctly notes that arguments not asserted in a party’s appellate brief are

forfeited. See Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016). He thus urges us to find that the State has

conceded the point. See In re Deborah S., 2015 IL App (1st) 123596, ¶ 27 (finding the failure of

an appellee to respond to an appellant’s arguments on an issue tantamount to a concession). We
                                                  11 

agree. We also agree that the July 25 test was not supported by probable cause. Probable cause to

conduct a search exists when the facts and circumstances known to the officer prior to the search

are such that the officer could reasonably believe that the search will likely yield evidence of a

crime. People v. Lukach, 263 Ill. App. 3d 318, 323 (1994). Here, the court’s finding of probable

cause was based on the court’s belief that it would be reasonable for Deputy Ash to disbelieve

the version of events given by the defendant, but Deputy Ash never testified that this was the

case. In addition, the court found that it would be reasonable for Deputy Ash to conclude that the

presence of drugs might have contributed to inattention on the part of the defendant. However,

this reasoning is bootstrapping, and Deputy Ash never testified that he in fact reached that

conclusion.

¶ 32   We note that because Deputy Ash did not have probable cause to test the defendant for

drugs, we need not consider whether exigent circumstances were present under McNeely. We

conclude that the court erred in finding the tests to be justified on the basis of the exigent-

circumstances-plus-probable-cause exception. We turn our attention to the question of consent.

¶ 33   We first consider whether the testing was supported by the defendant’s actual consent. As

noted earlier, the validity of the search depends on whether the defendant’s consent was truly

voluntary. Anthony, 198 Ill. 2d at 202. Acquiescence to apparent authority is not the same thing

as consent. Bumper v. North Carolina, 391 U.S. 543, 548-49 (1968); Anthony, 198 Ill. 2d at 202.

Consent to a search “must be received, not extracted.” Anthony, 198 Ill. 2d at 202 (citing

Schneckloth v. Bustamonte, 412 U.S. 218, 228 (1973)).

¶ 34   A defendant can consent to a search without making an express verbal statement of

consent; he can instead convey his consent to officers through nonverbal conduct. Id. However,

“ ‘there is little authority as to what constitutes consent in the absence of an express verbal

statement.’ ” Id. (quoting People v. Henderson, 142 Ill. 2d 258, 298 (1990)). As the Illinois
                                               12 

Supreme Court observed in Anthony, “dueling inferences [can] easily arise from a single

ambiguous gesture.” Id. at 203. As we explained earlier, consent to a search is the waiver of a

constitutional right. Kratovil, 351 Ill. App. 3d at 1030. As such, a “defendant’s intention to

surrender this valuable constitutional right should be unmistakably clear.” Anthony, 198 Ill. 2d at

203.

¶ 35   Moreover, even unmistakably clear consent is not valid unless it is given voluntarily.

People v. Green, 358 Ill. App. 3d 456, 462 (2005). Consent is voluntary when it is “given freely

without duress or coercion.” Id. (citing People v. LaPoint, 353 Ill. App. 3d 328, 332 (2004)). In

determining whether this standard is met, courts consider “whether, in light of all the

circumstances surrounding the officer’s request for consent, a reasonable person in the

defendant’s position would have felt free to leave” or to refuse to consent to the search. Id. at 463

(citing LaPoint, 353 Ill. App. 3d at 332).

¶ 36   Courts have found requests for consent to search to be coercive under many different sets

of circumstances. In some cases, courts have found that consent was not voluntary because

police falsely represented that they had authority to conduct the search with or without consent.

In Bumper v. North Carolina, for example, police officers informed the defendant’s grandmother

that they had a warrant to search her home even though they did not have a warrant. She believed

the officers and told them to “ ‘Go ahead’ ” and search the house. Their search led to evidence

against the defendant. Bumper, 391 U.S. at 546. The United States Supreme Court held that her

consent to the search was not valid under these circumstances. Id. at 548. The Court explained

that by telling the defendant’s grandmother that they had a warrant, the officers in effect told her

that she had “no right to resist the search.” Id. at 550. The Court found that their deception

amounted to “coercion—albeit colorably lawful coercion.” Id.


                                                 13 

¶ 37   In other cases, courts have found consent not to be voluntary because intimidating or

coercive conduct on the part of police led defendants to feel that they had no choice but to

consent to the search. In Anthony, for example, the Illinois Supreme Court found an officer’s

request for consent to search the defendant’s person to be coercive due to “the intimidating

presence of an armed and uniformed police officer who had just asked a series of subtly and

increasingly accusatory questions.” Anthony, 198 Ill. 2d at 203. Similarly, in Green, the appellate

court found that the defendant did not voluntarily consent to a search of her backpack after a

police officer explicitly told her that she was not free to leave. Green, 358 Ill. App. 3d at 463.

The Green court found further support for its conclusion from the fact that the officer falsely told

her that he could obtain a warrant to search the backpack. Id.

¶ 38   Although these cases are illustrative of the type of police conduct that might render a

defendant’s consent to a search involuntary, every case must be evaluated in light of the totality

of its own circumstances. See Anthony, 198 Ill. 2d at 202; Green, 358 Ill. App. 3d at 463;

Kratovil, 351 Ill. App. 3d at 1030. With these principles in mind, we turn to the circumstances

surrounding the search that took place in this case.

¶ 39   The defendant argues that the trial court correctly determined that there was no evidence

that he consented to the search and no evidence that he was even asked to consent. He argues

that he cannot be deemed to have consented merely because he got into the vehicle with Chief

Murray. The State argues that the defendant unambiguously consented to the search through his

conduct by getting into the vehicle. The State further argues that his consent was voluntary

because there was no evidence that he objected to the request that he submit to the test. The State

contends that the instant case is distinguishable from Bumper, Anthony, and Green because there

is no evidence that any officer explicitly told him he could not lawfully refuse to take the test, as


                                                 14 

occurred in Bumper and Green, nor was there any evidence that the officers were as

confrontational as the officers in Anthony and Green. We agree with the defendant.

¶ 40   Here, the record contains no evidence at all concerning how the test was presented to the

defendant or how the defendant responded. We do not know whether Deputy Ash asked the

defendant to take the test or demanded that he do so. We do not know whether Deputy Ash told

the defendant that he had no right to refuse the test. We do not know whether the defendant

agreed to take the test, objected, or merely acquiesced. The State asks us to presume based on

this record that the defendant deliberately got into Chief Murray’s vehicle because he willingly

agreed to submit to a test he felt free to refuse. We cannot find the waiver of an important

constitutional right based on these circumstances.

¶ 41   Moreover, even assuming the defendant did anything to unambiguously convey consent,

the surrounding circumstances indicate that any such consent was not voluntary. He was

transported to the hospital for the test by a uniformed police officer. The officer remained with

him at all times, even when he went to the restroom to provide a urine sample. Deputy Ash had

the defendant’s vehicle towed from the scene of the accident to be stored until Deputy Ash

completed his investigation. We do not believe that a reasonable person confronted with these

circumstances would feel free to leave the hospital or refuse to take the test. See Green, 358 Ill.

App. 3d at 463. We note that the State essentially concedes that the defendant was not free to

leave in support of its claim that he was under arrest for purposes of triggering the implied

consent provision (625 ILCS 5/11-501.6(a) (West 2010)), as we will discuss next. Considering

the totality of these circumstances, we find that the State failed to meet its burden of

demonstrating that the defendant voluntarily consented to the tests. See Anthony, 198 Ill. 2d at

202.


                                                15 

¶ 42    Finally, we consider the parties’ arguments concerning implied consent. Section 11-

501.6(a) of the Illinois Vehicle Code provides that any motorist “shall be deemed to have given

consent” to drug testing if the motorist is “arrested as evidenced by the issuance of a Uniform

Traffic Ticket for any violation of the Illinois Vehicle Code *** with the exception of equipment

violations.” 625 ILCS 5/11-501.6(a) (West 2010). The statute, by its express terms, applies only

if the defendant has been arrested for a violation of the Illinois Vehicle Code when asked to

submit to testing. We agree with the defendant that this condition was not met in this case.

¶ 43    There is no dispute in this case that Deputy Ash did not issue any traffic citations to the

defendant until two days after he directed the defendant to submit to the test. The State argues,

however, that although traffic citations are evidence of an arrest, they are not the only such

evidence, and a citation is not a prerequisite to an arrest for a violation of the Illinois Vehicle

Code. As such, the State contends, the implied consent provision is applicable if an officer

arrests a defendant for a violation of the Illinois Vehicle Code before requesting that a motorist

submit to drug testing even if the officer does not issue a citation until later. The State further

argues that the defendant was under arrest before submitting to the drug tests because a

reasonable person in his position would not have felt free to leave. This is the definition of an

arrest for purposes of triggering the fourth amendment’s protections against unreasonable

seizures. See People v. Lopez, 229 Ill. 2d 322, 346 (2008). The State thus asks us to find that the

defendant was under arrest for a violation of the Illinois Vehicle Code when he was transported

to the hospital for testing.

¶ 44    In support of its position, the State cites People v. Gamblin, 251 Ill. App. 3d 769 (1993),

People v. Brantley, 248 Ill. App. 3d 580 (1993), and People v. Wozniak, 199 Ill. App. 3d 1088

(1990). We note that all three of these cases arise under a different statute than the one at issue

here—section 11-501.1 of the Illinois Vehicle Code. See Gamblin, 251 Ill. App. 3d at 769;
                                                16 

Brantley, 248 Ill. App. 3d at 581; Wozniak, 199 Ill. App. 3d at 1089. The two statutes apply

under different, but overlapping, sets of circumstances. Section 11-501.1 only applies to

motorists who have been arrested for DUI, whether or not they were involved in an injury

accident, while the statute at issue in this case applies to motorists who have been arrested for

any violation of the Illinois Vehicle Code but only if they have been involved in an accident

involving a fatality or serious injury. However, the statutes contain implied consent provisions

that are otherwise identical in all relevant respects. See 625 ILCS 5/11-501.1(a) (West 1992).

Thus, the courts’ interpretations of section 11-501.1(a) are pertinent here.

¶ 45   In Gamblin, the defendant was arrested for DUI and four other traffic violations. Police

officers administered field sobriety tests and asked her to submit to a Breathalyzer test, which

she refused to do. Gamblin, 251 Ill. App. 3d at 770. One officer then read the defendant her

Miranda warnings while the other officer prepared tickets for the violations. The defendant’s

driver’s license was summarily suspended due to her refusal to take the Breathalyzer test. Id.; see

625 ILCS 5/11-501.1(d) (West 1992).

¶ 46   The defendant filed a motion to quash her arrest and rescind the suspension of her

license. She argued that the pertinent statute did not apply because the issuance of a citation was

a prerequisite to a valid arrest for DUI. Gamblin, 251 Ill. App. 3d at 770. The trial court agreed

with this reasoning and rescinded the summary suspension, but the Second District reversed that

decision.

¶ 47   In reaching this conclusion, the court explained that the relevant inquiry for application of

the implied consent provision was “not whether or when a citation was issued, but whether and

when a defendant was arrested for DUI.” Id. at 771. The court noted that while a citation “is one

manner of evidencing an arrest,” it is not the only manner of showing that a defendant has been

arrested. Id. The defendant in that case underwent field sobriety tests and received tickets for
                                                 17 

multiple offenses. She was told that she was under arrest and was transported to the police

station. The court found that all of these things were evidence that she was under arrest for DUI.

Id. The court held that “[t]he standard for determining if and when an arrest has occurred is

whether, under those circumstances and innocent of any crime, a reasonable person would have

felt restrained from leaving.” Id.

¶ 48    Brantley was a consolidated appeal involving the summary suspension of three

defendants’ licenses under circumstances similar to those involved in Gamblin. There, each of

the defendants was arrested for DUI during a traffic stop, taken into custody, and then asked to

submit to a breath test. Brantley, 248 Ill. App. 3d at 581. Each defendant either refused to take

the test or failed the test. In each of the three cases, the officer issued a citation for DUI after the

defendant refused or failed the breath tests. Id. at 582. The Brantley court employed similar

reasoning to the Gamblin court. It concluded that as long as there is sufficient evidence that the

defendant has been arrested for DUI prior to being asked to submit to the test, the implied

consent provision applies even if no citation is issued until after the test. Id. at 582-84.

¶ 49    Unlike Gamblin and Brantley, the issue in Wozniak was the admissibility of a breath test

in a criminal prosecution for DUI. Wozniak, 199 Ill. App. 3d at 1089. There, the defendant was

involved in an accident with another vehicle. After issuing a citation to the other driver for

failure to yield the right of way, the investigating officer noticed that the defendant was

staggering and having difficulty speaking and that his breath smelled of alcohol. Id. The officer

administered field sobriety tests, which the defendant failed. The officer then transported the

defendant to the police station for a breath test, which the defendant also failed. The officer only

then issued a citation for DUI. Id.

¶ 50    The defendant’s license was summarily suspended. However, the defendant filed a

petition to rescind the summary suspension, arguing that he was not properly arrested before
                                                  18 

being asked to take the breath test because the ticket had not yet been issued. Id. The trial court

agreed and granted his motion to rescind. Id. The defendant later filed a motion to suppress the

results of the breath test in a criminal prosecution for DUI, raising the same argument. Id. at

1089-90. The trial court granted the motion, and the State appealed that ruling. Id. at 1090.

¶ 51   On appeal, the State did not argue that the defendant was arrested for DUI prior to

submitting to the breath test even though the ticket was issued later. In fact, the State assumed

that, in a proceeding involving the summary suspension of the defendant’s license, the timing of

the ticket would not be relevant. Id. The State argued only that for purposes of a DUI

prosecution, test results are admissible as long as the test was supported by probable cause,

regardless of when the defendant was arrested or issued a ticket. Id.

¶ 52   The Third District agreed. It held that the protections found in the applicable statute,

which governed summary suspension, were not applicable in DUI prosecutions—including the

requirement that a motorist be arrested for DUI prior to being deemed to have consented to

testing. Id. at 1091. Significantly, the court also held that in criminal cases, the “admissibility of

blood-alcohol test results is subject to fourth amendment constraints.” Id.

¶ 53   In dicta, the court went on to note that it disagreed with the trial court’s conclusion that

the defendant was not under arrest before submitting to breath test. Id. at 1092. Like the courts in

Gamblin and Brantley, the Wozniak court based this conclusion on its determination that a

reasonable person in the defendant’s position would not have felt free to leave. Id.

¶ 54   The State argues that these three cases support its position for two reasons. First and

foremost, the State argues that under all three cases, once the defendant’s circumstances were

such that a reasonable person in his position would not have felt free to leave, he was under

arrest, and it did not matter that the citations were issued two days later. In arguing that a

reasonable person in the defendant’s position would not have felt free to leave, the State points to
                                                 19 

the same circumstances that led us to conclude earlier that the defendant did not voluntarily

consent to the tests—he was transported to the hospital by a uniformed police officer who

remained with him at all times, even while he was in the restroom providing a urine sample, and

he was transported back to the police station by another officer. As we have already discussed,

this is the test for when an individual is under arrest or “seized” within the meaning of the fourth

amendment. See Lopez, 229 Ill. 2d at 346. We agree that this test was satisfied. We nevertheless

find the State’s argument unpersuasive.

¶ 55   One flaw in the State’s argument is that being “under arrest” for purposes of triggering

the fourth amendment’s protections against unreasonable seizures is not necessarily the same

thing as being under arrest for a specific offense. As we have discussed, the defendants in all

three cases were administered field sobriety tests and taken into custody before being asked to

submit to further testing. The officers in all three cases testified that they placed the defendants

under arrest for DUI prior to administering the breath tests. Here, by contrast, Deputy Ash

admitted that he did not arrest the defendant for DUI until after he received the initial test results

from the hospital’s lab, and there is nothing in the record to indicate that he arrested the

defendant for any other violation of the Illinois Vehicle Code prior to that time either. Although

Deputy Ash testified that he wrote the citations at some unspecified time before he gave them to

the defendant, both tickets were dated July 27. That was two days after he sent the defendant for

testing, and it was after he learned from the state’s attorney’s office that the test results might not

be admissible because he did not issue any citations. The defendant was seized within the

meaning of the fourth amendment when he submitted to the tests, but he was not under arrest for

a violation of the Illinois Vehicle Code as required by the implied consent provision.

¶ 56   Second, the State points to language in Wozniak where the court explained that it found

“no expression of legislative intent to extend the predicate arrest provision of the summary
                                                  20 

suspension statute to DUI prosecutions.” Wozniak, 199 Ill. App. 3d at 1091. The State argues that

the same rationale should apply to the provision at issue here. We are not persuaded. The

Wozniak court reached this conclusion after noting that there are “substantive differences

between civil implied consent proceedings [involving statutory summary suspension] and a

criminal DUI prosecution.” (Emphasis added.) Id. Moreover, as we emphasized earlier, the court

also held that the admission of test results in a criminal case “is subject to fourth amendment

constraints.” Id. Thus, we do not read Wozniak as holding that the implied consent provision

applies in DUI cases but is not subject to the same limitation applicable in civil summary

suspension cases. Instead, we read it as holding that if a test is otherwise proper under the fourth

amendment, its results are admissible regardless of whether the requirements for application of

the implied consent provision are satisfied.

¶ 57   Accepting the State’s arguments in this case would mean that almost any driver involved

in an accident involving a fatality or serious injury would be deemed to have consented to drug

screening. If an officer restricts the driver’s freedom in any meaningful way, the driver would be

deemed to have consented to the test through the implied consent provision—even if his

movement is only so restricted because of the officer’s decision to administer the test, as

happened in this case. If the officer does not restrict the driver’s freedom to the extent necessary

to constitute a seizure or arrest within the meaning of the fourth amendment, the driver will, in

many cases, be deemed to have voluntarily consented. Given the particularly intrusive nature of

the blood testing at issue in this case, such a result would be untenable. We therefore hold that

before a motorist may be found to have impliedly consented to this intrusive search, thereby

waiving an important constitutional right, he must be under arrest for a violation of the Illinois

Vehicle Code. The fact that the defendant’s movement is restricted to the degree necessary to be


                                                21 

seized within the meaning of the fourth amendment coupled with a decision to issue tickets one

to two days after the fact, as occurred in this case, is not sufficient to meet this standard.

¶ 58    We note that our holding does not limit the admissibility of test results in cases where the

defendant has actually given voluntary consent or in cases where some other recognized

exception to the requirement of a warrant applies. We merely hold that the State cannot rely on

the implied consent provision unless the defendant has been arrested for a nonequipment

violation of the Illinois Vehicle Code. Our holding limits application of the provision to those

situations in which an officer has determined that a defendant has committed an infraction

serious enough to warrant an arrest. To find that standard met in this case would allow the State

to do an end-run around the requirements of the fourth amendment.

¶ 59    We conclude that the drug test at issue in this case did not fall within any recognized

exception to the requirement of a warrant. As such, it was an unreasonable search within the

meaning of the fourth amendment, and the results should have been excluded. Because there is

insufficient evidence to convict the defendant without evidence of the test results, we will

reverse his conviction outright. See Green, 358 Ill. App. 3d at 464. In light of this conclusion, we

need not address the defendant’s arguments concerning the sufficiency of the evidence that was

admitted or the waiver of his right to a jury trial.

¶ 60    For the foregoing reasons, we reverse the defendant’s conviction.



¶ 61    Reversed.




                                                  22 

                                  2018 IL App (5th) 140223

                                       NO. 5-14-0223

                                          IN THE

                              APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,                     )   Appeal from the
                                                         )   Circuit Court of
       Plaintiff-Appellee,                               )   Lawrence County.
                                                         )
v. 	                                                     )   No. 11-CF-119
                                                         )
CHAD B. HAYES,                                           )   Honorable
                                                         )   Mark L. Shaner,
       Defendant-Appellant.                              )   Judge, presiding.


Opinion Filed:         February 15, 2018
______________________________________________________________________________

Justices:             Honorable Melissa A. Chapman, J.

                  Honorable John B. Barberis, P.J., and
                  Honorable Richard P. Goldenhersh, J.,
                  Concur
______________________________________________________________________________

Attorneys        Michael J. Pelletier, State Appellate Defender, Ellen J. Curry, Deputy
for              Defender, Jennifer M. Lassy, Assistant Appellate Defender, Office of
Appellant        the State Appellate Defender, Fifth Judicial District, 909 Water Tower
                 Circle, Mt. Vernon, IL 62864
__________________________________________________________________________

Attorneys        Hon. Michael L. Strange, State’s Attorney, Lawrence County
for              Courthouse, Lawrenceville, IL 62439; Patrick Delfino, Director,
Appellee         David J. Robinson, Deputy Director, David Mannchen, Staff Attorney,
                 Office of the State’s Attorneys Appellate Prosecutor, 725 South Second
                 Street, Springfield IL 62704
__________________________________________________________________________